SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Defendant Anand Jailall appeals his conviction following a jury trial of one count of bank fraud in violation of 18 U.S.C. § 1344 and of one count of credit card fraud in violation of 18 U.S.C. § 1029(a)(2). All issues on appeal relate to the trial’s venue in the Southern District of New York. The defendant alleges, inter alia, that the evidence was insufficient to establish venue in the Southern District of New York, and that reversal is warranted because of changes that the district court made to the proposed jury charge after the defendant’s summation. For the reasons that follow, we affirm the judgment of the District Court.
The defendant failed to challenge the sufficiency of the evidence with respect to venue at trial, and has therefore waived his right to raise the issue on appeal. U.S. v. Potamitis, 739 F.2d 784, 790 (2d Cir.1984); U.S. v. Grammatikos, 633 F.2d 1013, 1022 (2d Cir.1980); U.S. v. Menendez, 612 F.2d 51, 54-55 (2d Cir.1979).
*95Even assuming that the district court’s post-summation changes to the proposed jury instructions violated Rule 30 of the Federal Rules of Criminal Procedure, we find that this alleged error was not prejudicial and was harmless. See Fed.R.Crim.P. 52(a); U.S. v. Adeniji, 31 F.3d 58, 64 (2d Cir.1994). The evidence establishing venue was sufficiently strong that the jury would have found that venue was established even had the defendant been informed in advance of his summation of the jury instructions.
We have considered all of defendant’s other contentions.
The judgment of the district court is AFFIRMED.